Exhibit 21
FILED: MONROE COUNTY CLERK 07/21/2020 10:07 AM                                                                                                                                                   INDEX NO. E2020004964
NYSCEF DOC. NO. 1                                                                                                                                                                RECEIVED NYSCEF: 07/21/2020




           NEW YORK                      STATE          SUPREME                    COURT
           MONROE                  COUNTY

                                                                                                                                                      Index        No.:                                              /


                                                                                                                                                      Date        Filed:
                                                                                         Plaintiff,
                                                                                                                                                      SUMMONS
           -against-

                                                                                                                                                      Plaintiff         designates                Monroe
           ST.       BRIDGET               CHURCH                   AND        SCHOOL                 (NOW              D/B/A                                          as the           place      of trial.
                                                                                                                                                      County
           IMMACULATE                         CONCEPTION-ST.                                BRIDGET'S)                        and
           SISTERS                OF ST.         JOSEPH               OF ROCHESTER,                                                                   The      basis            of venue          is one
                                                                                                                                                      defendant's                 residence.
                                                                                         Defendants.

                                                                                                                                                      Child         Victims              Act      Proceeding
                                                                                                                                                      22     NYCRR                 202.72




          TO THE            ABOVE-NAMED                              DEFENDANTS:


                          YOU          ARE       HEREBY                 SUMMONED                       to       answer          the     complaint                 in this         action         and    to     serve           a

          copy       of    your        answer,         or,    if     the     complaint            is not           served            with      this        summons,                to     serve        a notice           of

          appearance,              on the      plaintiff's             attorneys         within            20     days        aner      the       service          of this         su--ons,              exclusive
          of   the        day     of     service       (or         within       30     days       aner            the     service            is     complete               if    this      s m-ons              is       not

         personally             delivered            to you         within       the    State         of New            York);          and       in case          of your          failure         to appear             or

          answer,          judgment           will     be taken              against        you       by     default           for     the     relief         demañded                  in the     complaint.


          Dated:          May      26,    2020



                                                                                       Respectfully                 Yours,


                                                                                       MARSH                 LAW              FIRM          PLLC




                                                                                       By                                 ,
                                                                                              J        es R. Marsh
                                                                                              J            ifer    Freeman
                                                                                              Robert              Lewis

                                                                                              jamesmarsh@marsh.law
                                                                                              jenniferfreeman@manh.law

                                                                                              robertlewis@marsh.law
                                                                                                                                             1181
                                                                                              31 Hudson                   Yards,                      Floor
                                                                                              New           York,         NY         10001-2170
                                                                                              Phone:              212-372-3030




                                                                                                      2 of 20
FILED: MONROE COUNTY CLERK 07/21/2020 10:07 AM                                                        INDEX NO. E2020004964
NYSCEF DOC. NO. 1                                                                            RECEIVED NYSCEF: 07/21/2020




                            PFAU       COCHRAN                  VERTETIS             AMALA     PLLC




                            By       F
                                 Vincent           . Na
                                 Anelga       Doumanian
                                 vnappo@pcyalaw.com
                                 adoumadan@pcyalaw.com
                                                                      1101
                                 31 Hudson             Yards,                Floor
                                 New       York,       NY       10001-2170


                                 Attorneys         for    Plaintiff




                                                   2



                                     3 of 20
FILED: MONROE COUNTY CLERK 07/21/2020 10:07 AM                                                                                                                                                    INDEX NO. E2020004964
NYSCEF DOC. NO. 1                                                                                                                                                               RECEIVED NYSCEF: 07/21/2020




           NEW YORK                      STATE             SUPREME                  COURT
           MONROE                   COUNTY

                                                                                                                                                      Index         No.:


                                                                                                                                                      COMPLAINT
                                                                                           Plaintiff,


           -against-

                                                                                                                                                      Child           Victims             Act      Proceeding
            ST.    BRIDGET                  CHURCH                  AND          SCHOOL                  (NOW            D/B/A                        22      NYCRR                202.72
           IMMACULATE                             CONCEPTION-ST.                             BRIDGET'S)                        and
            SISTERS              OF ST.           JOSEPH            OF ROCHESTER,


                                                                                           Defendants.




                        Plaintiff                                                  by     and         through         his       attorneys,             the     Marsh            Law        Firm            PLLC       and


          Pfau     Cochran             Vertetis           Amala         PLLC,             respectfully              alleges          for   his        complaint              the      following:


                                                                                   L                  INTRODUCTION


                         1.             For        decades,          the         defendants                 knew          or     should          have           known              that         priests,       clergy,


          religious           brothers,           religious          sisters,            teachers,           school            administrators,                     employees,               volunteers,               and


          others        were        using         their       positions            within             the    Catholic             Church              to     groom           and      to        sexually          abuse


          children.           Despite         that      knowledge,                the     defendants               failed        to take       reasonable                  steps      to protect             children


          from        being      sexually            abused         and        actively          concealed               the     abuse.        Based            on their           wrongful                conduct,         a


          reasonable            person            could       and    would              conclude            that     they        knowingly                   and      recklessly                disregarded             the


          abuse        of     children            and       chose         to     protect          their         reputation              and      wealth               over      those            who        deserved


         protection.             The      result          is not    surprising:                 for     decades             hundreds,            if    not      thousands,                 of     children        were



          sexually            abused         by      Catholic           clergy           and      others           who         served         the          Catholic          Church,               including          the


          defendants.            The        plaintiff         in this          lawsuit         is one       of those            children          who          was      sexually            abused            because


                       defendants'
          of the                                wrongful            conduct.




                                                                                                        4 of 20
FILED: MONROE COUNTY CLERK 07/21/2020 10:07 AM                                                                                                                                                                 INDEX NO. E2020004964
NYSCEF DOC. NO. 1                                                                                                                                                                           RECEIVED NYSCEF: 07/21/2020




            II.                PROCEEDING                            IN     ACCORDANCE                                     WITH               CPLR            214-G          AND             22     NYCRR               202.72


                          2.              This         complaint                 is filed          pursuant               to    the      Child        Victims              Act        (CVA)            2019          Sess.         Law


         News           of N.Y.          Ch.      11 (S.         2440),              CPLR          214-G,             and      22       NVCRR              202.72.          The           CVA        opened            a historic


          one-year             one-time           window              for        victims           and        survivors               of childhood                sexual           abuse          in the       State      of New


          York       to pursue                lapsed      claims.               Prior          to the       passage            of the         CVA,         plaintiff's               claims         were        time-barred


          the     day     plaintiff            turned          22    years            old.      The         enactment                 of the     CVA           allows             plaintiff,          for      the     first    time


          in plaintiff's              life,     to pursue             restorative                  justice            in New            York         State.


                                                                                                     III.                PARTIES


                          3.              Plaintiff                                                          is     an    adult         male       who         currently               resides            in    Prattsburgh,


         New         York.


                          4.              While           he        was         a minor,              plaintiff                                                      was          a victim             of      one      or     more


          criminal             sex    acts       in     the     State           of    New          York,             including            sexual           acts      that        would            constitute            a sexual


          offense         as defined              by     the        Child            Victims            Act.


                          5.              At      all         relevant               times          defendant                   St.      Bridget              Church               and          School          (now            d/b/a


          Immaculate                  Conception-St.                      Bridget's)               ("St.           Bridget's")            was         a not-for-profit                      religious           corporation


          organized              under         New        York            law.


                          6.              At      all         relevant               times          St.           Bridget's             was      a     not-for-profit                      religious            corporation


          organized              under         New        York            law        with        its principal                 office         in Rochester,                 New           York.


                          7.              Upon          information                     and      belief,            St. Bridget's               merged              with         Immaculate                 Conception                in


          2011       to    form          Immaculate                  Conception-St.                           Bridget's               Parish.         To      the     extent           St.      Bridget's              closed        or


          was       merged             with       another             entity,               such        as        Immaculate                  Conception,                  such           entity,         corporation,               or


          organization                 is hereby              on     notice             that     it is intended                   to     be     a defendant                 in     this        lawsuit.         Any          and     all


                                                                                                                                                                                  Bridget's."
          such       entities,         past       and     present,               are        collectively                 referred         to herein            as "St.




                                                                                                                                    2



                                                                                                                    5 of 20
FILED: MONROE COUNTY CLERK 07/21/2020 10:07 AM                                                                                                                                                 INDEX NO. E2020004964
NYSCEF DOC. NO. 1                                                                                                                                                             RECEIVED NYSCEF: 07/21/2020




                       8.              At      all    relevant            times          St.     Bridget's            conducted              business              as "St.        Bridget           Church            and


          School,"                                                               School,"                                        Church,"                                         Parish,"
                            "St.     Bridget           Parish          and                          "St.       Bridget                               "St.     Bridget                              "St.     Bridget


          School,"                                             Bridget,"                                              Bridget,"                                              Bridget,"
                            "Church             of     St.                             "Parish          of     St.                          "School           of     St.                           "St.     Bridget


                                                        School,"                                                                                          School,"
          Catholic          Church            and                            "St.        Bridget             Catholic           Parish        and                             "St.       Bridget           Catholic


          Church,"                                                              Parish,"                                                            School,"
                             "St.      Bridget             Catholic                                "St.       Bridget           Catholic                                  "Catholic            Church            of    St.


          Bridget,"                                                              Bridget,"                                                                  Bridget,"
                             "Catholic               Parish       of      St.                           "Catholic               School       of     St.                           "St.       Bridget         Roman


                                                           School,"                                                                                                          School,"
          Catholic          Church            and                               "St.      Bridget            Roman              Catholic          Parish           and                             "St.     Bridget


                                              Church,"                                                                                   Parish,"
          Roman         Catholic                                   "St.         Bridget            Roman             Catholic                               "St.      Bridget            Roman             Catholic


          School,"                                                                     Bridget,"                                                                                     Bridget,"
                             "Roman                Church          of      St.                               "Roman              Catholic           Parish           of     St.                            "Roman


                                                              Bridget,"                                                                                                     School,"
          Catholic          School            of     St.                               "Immaculate                   Conception               Church               and                           "Immaculate


                                                              School,"                                                                        Church,"
          Conception                Parish           and                               "Immaculate                   Conception                                      "Immaculate                    Conception


          Parish,"                                                                       School,"                                                                     Conception,"
                            "Immaculate                     Conception                                        "Church             of     Immaculate                                                    "Parish         of


                                    Conception,"                                                                      Conception,"
          Immaculate                                            "School                of Immaculate                                              "Immaculate                     Conception               Catholic


                                      School,"                                                                                                                              School,"
          Church            and                              "Immaculate                       Conception                  Catholic           Parish           and                               "Immaculate


                                                             Church,"                                                                                                       Parish,"
          Conception                 Catholic                                          "Immaculate                        Conception                Catholic                                     "Immaculate


                                                      School,"                                                                                      Conception,"
          Conception               Catholic                                "Catholic               Church            of     Immaculate                                               "Catholic            Parish       of


                                    Conception,"                                                                                         Conception,"
          Immaculate                                            "Catholic                School           of Immaculate                                                  "Immaculate                Conception


                                                                             School,"
          Roman         Catholic              Church             and                               "Immaculate                    Conception                 Roman             Catholic              Parish           and


          School,"                                                                                                              Church,"
                             "Immaculate                     Conception                 Roman             Catholic                                  "Immaculate                    Conception                Roman


                             Parish,"                                                                                                                     School,"
          Catholic                                 "Immaculate                      Conception                  Roman              Catholic                                    "Roman                Church            of


                                    Conception,"                                                                                                          Conception,"
          Immaculate                                            "Roman                 Catholic           Parish           of   Immaculate                                               "Roman            Catholic


                                                           Conception,"                                                                                                                                    School,"
          School       of     Immaculate                                                  "Immaculate                     Conception-St.                  Bridget's            Church            and


                                                                                                                      School,"
          "Immaculate                Conception-St.                     Bridget's              Parish         and                        "Immaculate                     Conception-St.                   Bridget's




                                                                                                                            3



                                                                                                          6 of 20
FILED: MONROE COUNTY CLERK 07/21/2020 10:07 AM                                                                                                                                                  INDEX NO. E2020004964
NYSCEF DOC. NO. 1                                                                                                                                                             RECEIVED NYSCEF: 07/21/2020




          Church,"                                                                                                   Parish,"
                               "Immaculate                   Conception-St.                     Bridget's                                 "Immaculate                  Conception-St.                 Bridget's


          School,"                                                                                                   Bridget's,"                                                                  Conception-
                              "Church            of    Immaculate                  Conception-St.                                                "Parish          of    Immaculate


                Bridget's,"                                                                                                            Bridget's,"
          St.                             "School              of     Immaculate                  Conception-St.                                                "Immaculate                Conception-St.


                                                                               School,"
          Bridget's            Catholic             Church            and                           "Immaculate                     Conception-St.                     Bridget's           Catholic           Parish


                   School,"                                                                                                                       Church,"                                        Conception-
          and                          "Immaculate                   Conception-St.                     Bridget's              Catholic                                "Immaculate


                                                        Parish,"                                                                                                                    School,"
          St. Bridget's            Catholic                                 "Immaculate                   Conception-St.                      Bridget's          Catholic                             "Catholic


                                                                                               Bridget's,"
          Church         of     Immaculate               Conception-St.                                                  "Catholic             Parish          of Immaculate               Conception-St.


          Bridget's,"                                                                                                                          Bridget's,"                                        Conception-
                                 "Catholic             School              of Immaculate                  Conception-St.                                               "Immaculate


                                                                                                    School,"
          St. Bridget's            Roman              Catholic             Church           and                           "Immaculate                    Conception-St.               Bridget's          Roman


                                                      School,"                                                                                                                                         Church,"
          Catholic            Parish          and                           "Immaculate                   Conception-St.                       Bridget's           Roman            Catholic


                                                                                                                                           Parish,"
          "Immaculate                  Conception-St.                       Bridget's             Roman              Catholic                                   "Immaculate                Conception-St.


                                                                      School,"                                                                                                                     Bridget's,"
          Bridget's            Roman            Catholic                                  "Roman             Church               of    Immaculate                 Conception-St.


                                                                                                                                        Bridget's,"
          "Roman              Catholic          Parish          of     Immaculate                  Conception-St.                                                "Roman            Catholic           School           of


                                                                      Bridget's,"                         Bridget,"                                            Conception,"
          Immaculate              Conception-St.                                                 "St.                             "Immaculate                                              or "Immaculate


                                          Bridget's."
          Conception-St.


                         9.              At     all    relevant            times         St. Bridget's              was          a parish         with       a church         and     school          located          in



          Rochester,            New           York.


                         10.             Father         Francis             Vogt         was      a priest          of     St.     Bridget's             who      served       Catholic            families        on


          behalf        of    St. Bridget's,             including              plaintiff                                                  and       his     family.


                         11.             During          the        time     Father         Francis          Vogt          served           at St. Bridget's,               he used         his     position           as


          a priest       of     St. Bridget's                to groom              and    to     sexually           abuse          plaintiff


                         12.             To     the     extent         that        St.    Bridget's           was         a different             entity,        corporation,              or    organization



          during        the     period         of     time      during         which            Father        Vogt         used         his     position         as a priest          to    sexually           abuse




                                                                                                                           4



                                                                                                          7 of 20
FILED: MONROE COUNTY CLERK 07/21/2020 10:07 AM                                                                                                                                                                    INDEX NO. E2020004964
NYSCEF DOC. NO. 1                                                                                                                                                                             RECEIVED NYSCEF: 07/21/2020




                               such       entity,          corporation,                   or     organization                         is hereby               on     notice          that      it is intended                   to        be     a


          defendant            in this         lawsuit          and         is named             in this            lawsuit               as St. Bridget                 Church             and       School           (now           d/b/a


          Immaculate              Conception-St.                           Bridget's).


                         13.             To      the         extent           St.     Bridget's                is     a successor                       to     a different                  entity,          corporation,                       or


          organization                 which          existed          during            the     period             of        time        during             which          Father          Vogt         used         his     position


          as    a priest         to     sexually             abuse                                     such          predecessor                      entity,          corporation,                   or      organization                      is



          hereby      on notice                that      it is intended                  to be a defendant                            in this         lawsuit            and        is named                in this         lawsuit             as


          St. Bridget            Church           and         School            (now           d/b/a      Immaculate                        Conception-St.                         Bridget's).


                         14.             All     such         St. Bridget's-related                            entities,              corporations,                   or organizations                        are collectively


                                                                Bridget's."
          referred        to herein             as "St.


                         15.             At     all      relevant             times        defendant                     Sisters            of    St.        Joseph          of     Rochester                 ("Sisters              of        St.



          Joseph")             was       a not-for-profit                          religious             corporation                       organized                  under          New           York           law         with             its


         principal            office      in Rochester,                      New         York.


                         16.             At     all     relevant              times       the         Sisters            of     St.       Joseph         conducted                  business                as "Sisters              of        St.


                                Rochester"                                                                          Joseph,"                "C.S.J.,"                "S.S.J.,"
          Joseph         of                                  "Congregation                       of      St.                                                                             and          the      "Sisters              of        St.


          Joseph."



                         17.             The          Sisters         of     St.    Joseph             is a Catholic                      religious            order         whose           members,                 employees,


          and/or      agents            served           various              Catholic            institutions                    and        families,               including               St.      Bridget's,              plaintiff


                                                and      his     family.


                         18.             The      members,                    employees,                 and/or               agents         of the           Sisters         of     St. Joseph               were          generally


          referred        to as sisters                and      the        Sisters       of     St. Joseph                    would          receive               compensation                    for      the    services               that


          its   agents         provided           to others,                 including            the      services                  they        provided              to     St. Bridget's.




                                                                                                                                      5



                                                                                                               8 of 20
FILED: MONROE COUNTY CLERK 07/21/2020 10:07 AM                                                                                                                                                                          INDEX NO. E2020004964
NYSCEF DOC. NO. 1                                                                                                                                                                                RECEIVED NYSCEF: 07/21/2020




                         19.          Father        Francis                  Vogt              was      an agent                 of     the       Sisters           of     St.   Joseph              who          served              Catholic


          families        on behalf          of the         Sisters                 of     St. Joseph,                    including               plaintiff                                                        and          his     family.


                         20.          During          the         time             Father             Francis              Vogt             served           the     Sisters           of      St.    Joseph,                he       used        his


         position         as an agent           of the            Sisters                 of    St.     Joseph              to groom                   and     to        sexually           abuse             plaintiff




                         21.          To     the      extent                that         the         Sisters         of     St.       Joseph             was         a different                entity,            corporation,                     or


          organization           during         the        period             of time                 during          which              Father           Vogt            used        his    position               at St. Bridget's


          to   sexually         abuse                                  such              entity,         corporation,                       or    organization                   is hereby                on       notice              that    it is


          intended         to be      a defendant                     in     this         lawsuit              and        is named                 in   this        lawsuit            as Sisters                of       St.     Joseph            of


          Rochester.


                         22.          To     the       extent                 the           Sisters             of        St.         Joseph            is     a         successor              to        a     different                 entity,


          corporation,           or     organization                        that          existed           during                the       period            of     time        when            Father               Vogt            used        his


         position          at   St.     Bridget's                to        sexually                   abuse                                       such         predecessor                     entity,            corporation,                      or


          organization           is hereby            on         notice             that         it is intended                       to be        a defendant                   in     this     lawsuit                and           is named


          in this    lawsuit          as Sisters            of        St.     Joseph                 of Rochester.


                         23.          All      such         Sisters                of      St.        Joseph-related                          entities,            corporations,                     or       organizations                       are


                                                                                                                                      Joseph."
          collectively          referred           to herein                 as the             "Sisters             of     St.


                                                                                                         IV.                VENUE

                         24.          Venue           is     proper                 because                 St.       Bridget's                   is    a domestic                     corporation                      authorized                  to


          transact        business          in New           York             with             its     principal                office           located            in Rochester,                    New          York.


                         25.          Venue           is proper                    because               Monroe                   is the          county            in     which            a substantial                       part      of     the


          events     or omissions               giving                rise     to plaintiff's                        claims             occurred.


                         26.          The      amount                 of     damages                   sought             exceeds                the jurisdictional                         limits        of      all     lower           courts


          which      would         otherwise               have            jurisdiction.




                                                                                                                                        6



                                                                                                                  9 of 20
FILED: MONROE COUNTY CLERK 07/21/2020 10:07 AM                                                                                                                                                              INDEX NO. E2020004964
NYSCEF DOC. NO. 1                                                                                                                                                                           RECEIVED NYSCEF: 07/21/2020




                                                                             V.                  STATEMENT                         OF        FACTS


                        27.              At      all     relevant        times            St. Bridget's             owned             a parish,              church,                and     school             in Rochester,


         New         York.


                        28.              At      all     relevant         times            St.     Bridget's             held       itself         out      to      the       public            as the         owner       of    St.


          Bridget's.


                        29.              At      all     relevant        times            St. Bridget's             employed                  and/or              utilized            individuals                who     served


          Catholic           families,           including            plaintiff                                                   and        his         family.


                        30.              At       all     relevant           times          St.      Bridget's,             through                its     agents,              servants,              and       employees,


          managed,            maintained,                  operated,              and      controlled              St.     Bridget's,               and       held            out     to the          public       its   agents,


          servants           and     employees                 as those           who       managed,               maintained,                 operated,                  and         controlled               St. Bridget's.


                        31.              At      all     relevant       times           St. Bridget's               was         responsible                 for         and     did       the     staffing         and    hiring


          at St. Bridget's.


                        32.              At      all     relevant        times             St.     Bridget's            was       responsible                     for     and         did       the    recruitment              and



          staffing       of the          employees,                 agents,          and         volunteers              at St. Bridget's.


                        33.              At      all      relevant           times          St.     Bridget's             materially                 benefited                 from          the       operation          of     St.



          Bridget's,           including                 the     services            of     Father           Vogt          and       the       services                  of     those           who         managed             and


          supervised               Father        Vogt.


                        34.              At       all     relevant           times          Father           Vogt          was        an      employee,                       agent,            and/or         priest     of     St.


          Bridget's.


                        35.              At      all     relevant       times             Father          Vogt      was         on the        staff         of,     was         an agent              of,    and/or      served


          as an employee                    of    St. Bridget's.


                        36.              At       all      relevant           times              Father          Vogt         was       acting              in      the         course             and         scope      of    his


          employment                 and/or             agency        with        St. Bridget's.




                                                                                                                              7



                                                                                                           10 of 20
FILED: MONROE COUNTY CLERK 07/21/2020 10:07 AM                                                                                                                                                                       INDEX NO. E2020004964
NYSCEF DOC. NO. 1                                                                                                                                                                            RECEIVED NYSCEF: 07/21/2020




                           37.               At      all     relevant          times      the     Sisters          of      St.        Joseph           provided                  St.    Bridget's                     with         some         of


          its    agents          to provide                 services          at St. Bridget's.


                           38.               At      all     relevant          times      the         Sisters         of      St.       Joseph          held            itself         out         to         the     public            as the


          owner        and/or            operator              of    St. Bridget's.


                           39.               At      all    relevant          times      agents         of the        Sisters            of St. Joseph                   provided                  services                 to Catholic



          families,          including                 plaintiff                                            and         his          family.


                           40.               At       all      relevant          times          the      Sisters             of        St.     Joseph,                 through               its         agents,              managed,


          maintained,                  operated,               and      controlled          St.       Bridget's,                 and         held      out        to    the       public                its     agents             as those


          who        managed,                maintained,                 operated,         and         controlled                 St. Bridget's.


                           41.               At       all     relevant          times      the         Sisters          of        St.        Joseph           was            responsible                       for         and      did        the



          staffing          and        hiring          at St. Bridget's.


                           42.               At       all     relevant          times      the         Sisters          of        St.        Joseph           was            responsible                       for         and      did        the


          recruitment                  and        staffing          of volunteers            at St. Bridget's.


                           43.               At       all      relevant          times          the      Sisters             of        St.     Joseph              materially                      benefited                     from          the


          operation              of     St.       Bridget's,             including          the        services             of       Father         Vogt               and       the     services                     of     those         who


          managed                and     supervised                  Father      Vogt.


                           44.               At      all     relevant          times      Father          Vogt             was          an     agent         of        the       Sisters           of          St.        Joseph          at   St.


          Bridget's.


                           45.               At      all     relevant         times      Father          Vogt         acted             as an agent                of the           Sisters               of        St.    Joseph.


                           46.               At      all     relevant         times      Father          Vogt         was            acting         in the         course              and         scope              of    his     agency


          with       the     Sisters            of    St. Joseph.


                           47.               At      all     relevant          times      Father          Vogt          was           an      agent          of    the        Sisters              of         St.     Joseph            that     it


          assigned           to       St. Bridget's                 and/or       that    it allowed              to     serve           at St. Bridget's.




                                                                                                                                 8



                                                                                                          11 of 20
FILED: MONROE COUNTY CLERK 07/21/2020 10:07 AM                                                                                                                                                          INDEX NO. E2020004964
NYSCEF DOC. NO. 1                                                                                                                                                                       RECEIVED NYSCEF: 07/21/2020




                        48.                The          agents         of     the       Sisters          of     St.      Joseph           who        provided                   services          to    St.     Bridget's,



          including           Father             Francis          Vogt            and        those       who          managed             and       supervised                   him,      were         subject         to    the



          authority           and     control             of the           Sisters       of     St.    Joseph            and        St. Bridget's.


                        49.                St.     Bridget's                derived           benefits             from         the      agents          of    the         Sisters         of     St.        Joseph          who


         provided             services             to     St.     Bridget's,                 including             Father            Francis         Vogt           and         those       who         managed              and


          supervised            him.


                        50.                At     all    relevant            times           Father         Vogt         had        an office        on       the     premises             of     St. Bridget's.


                        51.                When           plaintiff                                                     was     a minor,            he    and        his        parents         were         members            of


          St. Bridget's,             including                 when                               was         a parishoiner,                altar      boy,         and         student         of the        defendants.


                        52.                St.     Bridget's                and        the      Sisters          of      St.     Joseph,            through               their         agents,         servants,            and



          employees,            held            Father         Vogt         out      to the      public,           to                          and       to his       parents,            as their        agent       and/or


          employee.


                        53.                St.     Bridget's                and        the      Sisters          of      St.     Joseph,            through               their         agents,         servants,            and



          employees,                held         Father          Vogt         out       to     the     public,           to                          and        to     his        parents,         as having             been



          vetted,      screened,                 and      approved                by    those         defendants.


                        54.                                      and        his     parents           reasonably               relied       upon         the        acts        and     representations                 of    St.


          Bridget's           and          the      Sisters            of      St.      Joseph,             through             their       agents,            servants,                and       employees,                 and



          reasonably            believed                that     Father           Vogt         was       an agent              and/or       employee                 of     those         defendants              who        was



          vetted,      screened,                 and      approved                by    those         defendants.


                        55.                                      and        his      parents          trusted           Father          Vogt        because               St.     Bridget's            and     the    Sisters


          of   St.    Joseph          held         him          out        as someone                 who       was       safe        and      could          be     trusted            with      the        supervision,


          care,      custody,          and         control            of




                                                                                                                                9



                                                                                                              12 of 20
FILED: MONROE COUNTY CLERK 07/21/2020 10:07 AM                                                                                                                                                                   INDEX NO. E2020004964
NYSCEF DOC. NO. 1                                                                                                                                                                             RECEIVED NYSCEF: 07/21/2020




                        56.                                         and      his     parents              believed            that            St.     Bridget's           and      the         Sisters           of   St.     Joseph


          would         exercise            such             care     as would                 a parent           of     ordinary                    prudence             in    comparable                      circumstances


          when        those     defendants                     assumed              supervision,                  care,        custody,                 and      control          of


                        57.                When                                    was      a minor,            Father             Vogt             used        his    position          with             the    defendants            to



          sexually           abuse         him.


                        58.                                         was      sexually               abused        by      Father               Vogt          when         he was             approximately                    6 to     10


          years       old.


                        59.                The         sexual          abuse          occurred              numerous                    times          and        included,             but      was            not   limited        to,


          Father       Vogt         taking             off                               clothing           and        Father            Vogt          fondling                                       genitals.


                        60.                Based             on the         representations                  of St. Bridget's                         and       the    Sisters          of St. Joseph                 that    Father


          Vogt        was      safe          and          trustworthy,                                          and       his           parents              allowed                                       to    be    under         the


          supervision            of,       and         in the         care,        custody,           and       control             of,        St. Bridget's               and     the         Sisters           of   St.    Joseph,



          including           during             the      times        when                                 was        sexually                abused            by    Father          Vogt.


                        61.                Based             on the         representations                  of St. Bridget's                         and       the    Sisters          of St. Joseph                 that    Father


          Vogt        was      safe          and          trustworthy,                                          and       his           parents              allowed                                       to    be    under         the


          supervision               of,     and         in    the      care,        custody,              and     control               of,         Father        Vogt,         including                  during       the     times


          when                              was         sexually             abused            by    Father           Vogt.


                        62.                Neither                                       nor        his      parents               would               have           allowed            him              to    be    under          the


          supervision               of,     or in the               care,       custody,             or    control           of,        St.     Bridget's,             Sisters          of     St.        Joseph,       or Father


          Vogt       if St. Bridget's                   or the        Sisters         of       St. Joseph              had      disclosed                  to                          or his        parents          that    Father


          Vogt       was      not         safe      and       was         not      trustworthy,                 and      that        he in            fact      posed          a danger              to                       in that


          Father       Vogt         was          likely        to     sexually             abuse




                                                                                                                                   10



                                                                                                             13 of 20
FILED: MONROE COUNTY CLERK 07/21/2020 10:07 AM                                                                                                                                                                        INDEX NO. E2020004964
NYSCEF DOC. NO. 1                                                                                                                                                                                     RECEIVED NYSCEF: 07/21/2020




                        63.              No parent                of     ordinary                   prudence                     in        comparable                 circumstances                     would          have          allowed


                              to    be     under          the      supervision                           of,     or     in        the       care,       custody,               or     control          of,     St.     Bridget's,               the


          Sisters       of    St.     Joseph,             or     Father            Vogt             if     St.        Bridget's                  or the         Sisters          of     St.     Joseph          had         disclosed            to


                              or his       parents             that      Father              Vogt               was         not        safe       and      was          not     trustworthy,                 and      that        he in        fact


         posed        a danger             to                            in that          Father                 Vogt            was         likely        to    sexually              abuse          him.


                        64.              From           approximately                             1965           through                   approximately                      1970,       Father             Vogt          exploited            the


          trust     and      authority                vested       in     him           by        the          defendants                    by     grooming                                         to gain         his     trust       and     to


          obtain       control           over          him       as part           of     Father                 Vogt's               plan        to    sexually               molest           and        abuse                               and


          other      children.


                        65.              Father           Vogt          used        his           position              of trust              and       authority               as an employee                       and/or          agent       of


          St. Bridget's              and        of the         Sisters        of     St. Joseph                       to groom                                          and     to sexually                 abuse          him       multiple



          times,      including               when                                 was             under              the        supervision                 of,        and     in the         care,        custody,             or control



          of,     St. Bridget's,                the     Sisters          of    St. Joseph,                       and         Father            Vogt.


                        66.              The           sexual            abuse               of                                    by         Father            Vogt           occurred               at      several            locations,



          including           at the       the         Columbus                Civic              Center              swimming                      pool        and       another             local        swimming                pool        that


          held      recreational                activities             sponsored                    by         the     Diocese.


                        67.              Father              Vogt's            sexual                    abuse              of                               occurred                 during            activities               that     were


          sponsored            by,       or were             a direct          result              of      activities                  sponsored                by,      St. Bridget's                 and      the        Sisters        of    St.



          Joseph,including                       during          outings            under                 the     guise               of    Father         Vogt           teaching                                   and         other     altar


          boys      how       to swim.                During           such        activities                   the     defendants                     had       care,         custody,              or control             of


                        68.              At      all    relevant              times           the         defendants,                       through             their         agents,         servants,             and      employees,


          knew        or should            have          known            that          Father                 Vogt         was            a known              sexual          abuser          of    children.




                                                                                                                                            11



                                                                                                                      14 of 20
FILED: MONROE COUNTY CLERK 07/21/2020 10:07 AM                                                                                                                                                        INDEX NO. E2020004964
NYSCEF DOC. NO. 1                                                                                                                                                                       RECEIVED NYSCEF: 07/21/2020




                          69.                At     all     relevant            times          it was         reasonably                 foreseeable              to the        defendants,            through            their



          agents,         servants,               and       employees,                  that     Father         Vogt's          sexual            abuse         of children             would        likely        result      in



          injury      to others,                  including             the        sexual        abuse         of                          and         other      children         by      Father        Vogt.


                          70.                At      certain            times          between                1965        and        1970,         the         defendants,              through          their       agents,


          servants,             and         employees,                  knew            or     should          have          known              that      Father         Vogt         was       sexually           abusing


                                and         other         children          at St. Bridget's                   and        elsewhere.


                          71.                The        defendants,                 through           their        agents,       servants,               and     employees,              knew        or should            have


          known           that        the     sexual          abuse           by     Father          Vogt       of                              was      ongoing.


                          72.                The        defendants,                 through           their        agents,       servants,               and     employees,              knew        or should            have


          known           before             and        during          Father           Vogt's            sexual          abuse           of                           that    priests,          clergy,         religious



          brothers,             religious               sisters,         teachers,              school             administrators,                      employees,              volunteers,              and/or          other


         persons               serving            the      Catholic             Church,              including              individuals                 who        served         St.    Bridget's            and/or          the


          Sisters         of     St. Joseph,                had      used       their        positions             with      those         defendants              to groom             and     to sexually              abuse


          children.


                          73.                The        defendants,                 through           their        agents,       servants,               and     employees,              knew        or should            have


          known           before            and     during           Father          Vogt's           sexual         abuse          of                          that    such      priests,        clergy,         religious



          brothers,             religious               sisters,         teachers,              school             administrators,                      employees,              volunteers,              and/or          other


                                                            "cured"
         persons           could            not     be                         through              treatment             or counseling.


                          74.                The          defendants,                  through             their          agents,          servants,              and         employees,             concealed                the


          sexual      abuse             of     children            by     Father             Vogt      in order            to conceal                 their     own       bad     acts      in failing           to protect


          children             from         him,        to protect             their         reputation,             and      to prevent                victims          of    such      sexual        abuse        by      him


          from       coming              forward              during          the       extremely              limited          statute           of     limitations            prior       to the     enactment               of


          the      CVA,          despite            knowing              that       Father          Vogt        would           continue               to molest           children.




                                                                                                                                12



                                                                                                               15 of 20
FILED: MONROE COUNTY CLERK 07/21/2020 10:07 AM                                                                                                                                                              INDEX NO. E2020004964
NYSCEF DOC. NO. 1                                                                                                                                                                           RECEIVED NYSCEF: 07/21/2020




                        75.              The        defendants,                  through             their         agents,              servants,               and        employees,                    consciously                 and



          recklessly          disregarded                  their     knowledge                    that     Father           Vogt          would           use        his     position           with       the      defendants


          to     sexually       abuse          children,            including


                        76.              The        defendants,                  through             their         agents,             servants,               and         employees,                disregarded                   their


          knowledge             that     Father            Vogt          would       use       his       position           with          them          to sexually                 abuse        children,             including




                        77.              The        defendants,                  through             their         agents,              servants,               and        employees,                  acted          in     concert


          with       each      other          or    with       Father             Vogt         to    conceal               the        danger            that      Father             Vogt         posed          to        children,



          including                                   so that            Father       Vogt           could          continue                  serving           them          despite            their      knowledge                     of


          that     danger.


                        78.              The         defendants,                  through            their          agents,             servants,               and          employees,                  knew          that        their



          negligent,           reckless,              and      outrageous                   conduct                would              inflict          severe          emotional                  and       psychological



          distress,         as well          as personal             physical             injury,            on others,                including                                         and    he did         in fact           suffer


          severe        emotional                  and      psychological                      distress             and          personal               physical              injury            as     a result             of     their


          wrongful            conduct.


                        79.              The         defendants,                   through               their          agents,            servants,              and         employees,                    concealed                  the


          sexual       abuse        of       children          by        priests         and        others          in    order          to      conceal             their         own         bad     acts      in    failing            to


         protect        children              from         being          abused,            to     protect              their        reputation,                 and         to     prevent             victims            of     such


          sexual       abuse        from           coming           forward              during           the      extremely                    limited          statute            of   limitations               prior         to the


          enactment            of      the     CVA,           despite             knowing                that      those          priests              and      other         persons             would            continue               to


          molest        children.


                        80.              By        reason           of     the       wrongful                    acts      of      each           of      the        defendants                 as       detailed             herein,


                              sustained               physical              and       psychological                         injuries,              including                  but        not      limited             to,        severe




                                                                                                                                 13



                                                                                                             16 of 20
FILED: MONROE COUNTY CLERK 07/21/2020 10:07 AM                                                                                                                                                           INDEX NO. E2020004964
NYSCEF DOC. NO. 1                                                                                                                                                                       RECEIVED NYSCEF: 07/21/2020




          emotional            and       psychological                  distress,             humiliation,                  fright,       dissociation,                   anger,             depression,               anxiety,



          family       turmoil              and    loss       of     faith,      a severe            shock          to       his      nervous           system,                physical             pain        and       mental



          anguish,          and       emotional               and     psychological                     damage,               and,        upon        information                   and        belief,          some        or all


          of   these         injuries            are     of     a permanent                   and       lasting             nature,          and                                has          and/or        will        become


          obligated           to expend                sums        of money             for     treatment.


                                                                                VI.              CAUSES                     OF        ACTION


                                                   A.               FIRST              CAUSE                 OF     ACTION                   - NEGLIGENCE



                        81.              Plaintiff                                                   repeats            and         re-alleges              all     of        his   allegations                   above       and


          below.


                        82.              Each           defendant              had      a duty           to     take         reasonable               steps          to       protect          plaintiff


                            a child,         from         foreseeable                 harm          when          he        was       under        their           supervision                  and        in     their      care,


          custody,          and       control,           including             when        Father            Vogt           sexually            abused            him.


                        83.              Each          defendant              also     had      a duty         to take           reasonable              steps           to prevent             Father            Vogt       from



          using       the      tasks,        premises,              and        instrumentalities                       of     his      position          with             them          to    target,           groom,        and



          sexually          abuse        children,              including


                        84.              These           circumstances                   created              a special               relationship                  between                  each       defendant             and


                             that       imposed            on each            of them           a duty         to exercise                the    degree             of care         of a parent                  of ordinary


         prudence             in    comparable                  circumstances.


                        85.              Each          defendant              breached            the        foregoing              duties       by     failing            to exercise                reasonable             care


          to   prevent             Father         Vogt        from        using         his      position              with         the      defendants                  to     sexually              abuse


          when        he was          in their          care,       custody,           or control.


                        86.              In breaching                 their      duties,         including                hiring,         retaining,               and        failing         to supervise                Father



          Vogt,       giving         him         access         to children,            entrusting                their        tasks,        premises,               and        instrumentalities                         to him,



          failing      to train          their         personnel              in the     signs          of    sexual          predation               and         to protect             children               from      sexual




                                                                                                                             14



                                                                                                         17 of 20
FILED: MONROE COUNTY CLERK 07/21/2020 10:07 AM                                                                                                                                                          INDEX NO. E2020004964
NYSCEF DOC. NO. 1                                                                                                                                                                       RECEIVED NYSCEF: 07/21/2020




          abuse         and       other        harm,         failing            to    warn                                  his        parents,        and         other        parents          of     the      danger         of


          sexual           abuse,        and      failing         to      create          a safe          and      secure          environment                   for                           and     other         children


          who         were       under         their     supervision                      and     in their         care,          custody,           and     control,           each         defendant            created          a


          risk      that                           would          be      sexually               abused           by      Father          Vogt.        Each            defendant              through          its    actions


          and       inactions          created           an environment                          that     placed                                in danger              of unreasonable                   risks       of harm


          under        the       circumstances.


                           87.            In breaching                  their        duties,            including              hiring,         retaining,           and       failing         to supervise             Father



          Vogt,        giving         him         access       to children,                     entrusting             their       tasks,        premises,              and     instrumentalities                     to him,



          failing          to train       their        personnel             in the             signs      of     sexual           predation           and         to protect             children        from         sexual


          abuse         and       other        harm,         failing            to    warn                                  his        parents,        and         other        parents          of     the      danger         of


          sexual           abuse,        and      failing         to      create          a safe          and      secure          environment                   for                           and     other         children


          who         were        under         their        supervision                   and      in     their          care,        custody,            and      control,            each         defendant             acted



          willfully           and     with         conscious               disregard                for     the     need          to protect                                       Each       defendant              through


          their       actions         and      inactions               created            an environment                       that      placed                               in danger              of unreasonable


          risks       of harm          under           the    circumstances.


                           88.            It was         reasonably                   foreseeable                  that      each         defendant's                  breach       of       these      duties        of    care


          would         result        in the        sexual         abuse             of


                           89.            As      a direct         and       proximate                  result         of the          acts    and    omissions                 of each         defendant,             Father


          Vogt         groomed              and        sexually            abused                                      which             has     caused                                 to    suffer       general           and


          special          damages             as more            fully      described                  herein.


          B.               SECOND                  CAUSE                OF       ACTION                    -    OUTRAGE                        AND          INTENTIONAL                              INFLICTION
                                                                                     OF         EMOTIONAL                           DISTRESS


                           90.            Plaintiff                                                       repeats           and          re-alleges          all        of   his     allegations               above         and


          below.




                                                                                                                                  15



                                                                                                                18 of 20
FILED: MONROE COUNTY CLERK 07/21/2020 10:07 AM                                                                                                                                                              INDEX NO. E2020004964
NYSCEF DOC. NO. 1                                                                                                                                                                          RECEIVED NYSCEF: 07/21/2020




                          91.               Each          defendant              engaged                  in reckless,                 extreme,          and      outrageous               conduct           by        providing


          Father         Vogt         with         access         to      children,                including               plaintiff                                                 despite           knowing                that      he


          would          likely         use         his       position           to      groom              and          to     sexually            abuse        them,          including                                       Their


          misconduct                  was        so shocking                   and       outrageous                     that      it exceeds             the     reasonable               bounds            of        decency            as


          measured              by     what          the      average           member                   of the         community                  would        tolerate          and      demonstrates                     an utter


          disregard             by     them          of the        consequences                          that      would             follow.


                          92.               As       a result           of     this      reckless,                extreme,              and        outrageous              conduct,             Father           Vogt         gained


          access         to                             and      sexually              abused             him.


                          93.               Each           defendant              knew              that         this         reckless,           extreme,           and       outrageous                conduct              would


          inflict       severe          emotional                 and        psychological                        distress,            including             personal            physical          injury,             on     others,


          and                           did        in     fact    suffer          severe                emotional                and      psychological                  distress          and    personal               physical



          injury         as     a result,                 including              severe                 mental            anguish,               humiliation              and        emotional               and         physical


          distress.


                                            VII.               CPLR             1603           -    NO APPORTIONMENT                                              OF       LIABILITY


                          94.               Pursuant               to        CPLR              1603,            the       foregoing                causes         of      action          are     exempt                from         the


          operation             of     CPLR               1601         by      reason              of     one       or        more          of   the    exemptions                provided             in     CPLR              1602,



          including             but    not         limited        to, CPLR                    1602(2),             CPLR              1602(5),           1602(7)          and      1602(11),            thus           precluding


          defendants                 from          limiting             their          liability            by          apportioning                   some       portion            of    liability             to     any      joint


          tortfeasor.


                                                                                      VIII.              PRAYER                    FOR           RELIEF


                          95.               Plaintiff                                                       demands                  judgment              against         the      defendants               named              in   his


          causes         of     action,            together             with      compensatory                           and       punitive            damages            to be       determined                  at trial,          and


          the       interest,         cost         and        disbursements                        pursuant               to     his      causes        of     action,         and        such     other          and         further


          relief       as the         Court          deems         just         and       proper.




                                                                                                                                       16



                                                                                                                   19 of 20
FILED: MONROE COUNTY CLERK 07/21/2020 10:07 AM                                                                                                                     INDEX NO. E2020004964
NYSCEF DOC. NO. 1                                                                                                                                   RECEIVED NYSCEF: 07/21/2020




                      96.        Plaintiff       specifically         reserves     the      right         to pursue          addinenal             causes     of   action,     other


         than      those     enhd            above,    that     are   supported        by      the        facts     pleaded           or    that    may      be    supported      by


          other    facts    learned     in discovery.


          Dated:       May     26,    2020




                                                                        MARSH            LAW            FIRM           PLLC




                                                                        By                                ,
                                                                             J           R. Marsh
                                                                                            r Freeman
                                                                             Robert         Lewis
                                                                             jamesmarsh@marsh.law
                                                                             jenniferfree-                          -arsh.1aw
                                                                             robertlewis@marsh.law
                                                                                                                       116
                                                                             31 Hudson               Yards,                   Floor
                                                                             New       York,          NY          10001-2170
                                                                             Phone:          212-372-3030


                                                                        PFAU       COCHRAN                    VERTETIS                     AMALA            PLLC




                                                                        By
                                                                             Vincent          T.          appo
                                                                             vnappo@pcyalaw.com
                                                                             Anelga          Doumanian
                                                                             adcu-ani=@pcvalaw.com
                                                                                                                       116
                                                                             31 Hudson               Yards,                   Floor

                                                                             New       York,          NY          10001-2170


                                                                             Attorneys              for    Plaintiff




                                                                                                   17



                                                                                  20 of 20
